i          i        i                                                                          i       i       i




                                   MEMORANDUM OPINION


                                            No. 04-09-00464-CV

                                         IN RE Ruben VASQUEZ

                                   Original Habeas Corpus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 26, 2009

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On July 30, 2009, Ruben Vasquez filed an original petition for a writ of habeas corpus in this

court, seeking to compel the trial court to “release” him. Relator was arrested and jailed pursuant

to a writ of commitment issued when he failed to appear in court to respond to a child support

enforcement action. Relator represents he has been “confined continuously for a period of 90 days

. . .[and] has been illegally incarcerated since.” However, the record indicates that relator was

released on July 13, 2009 and is not currently incarcerated.




         … This proceeding arises out of Cause No. 2004-EM 5-05017, styled In the Interest of A.V., pending in the
           1

73rd Judicial District Court, Bexar County, Texas, the Honorable Andy Mireles presiding. However, the order
complained of was signed by the Honorable Jim Rausch, Associate Judge of the Child Support Court.
                                                                                      04-09-00464-CV

       The purpose of a habeas corpus proceeding is not to determine the ultimate guilt or innocence

of the relator, but to ascertain if the relator has been unlawfully confined. Ex parte Gordon, 584
S.W.2d 686, 688 (Tex. 1979); In re Alexander, 243 S.W.3d 822, 827 (Tex. App.—San Antonio

2007, orig. proceeding). Because relator sought in his petition to be released from confinement and

he is no longer being confined, relator has not brought forth proper grounds for relief. Accordingly,

relator’s petition for writ of habeas corpus is DENIED. TEX . R. APP . P. 52.8(a).

                                                              PER CURIAM




                                                 -2-